                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN


DANIEL H WRIGHT,

                       Plaintiff,
                                                              Case No. 21-cv-0720-bhl
       v.

KENOSHA POLICE DEPARTMENT, et al.,

                  Defendants.
______________________________________________________________________________

                                   ORDER
______________________________________________________________________________

       On June 11, 2021, plaintiff Daniel H. Wright, proceeding without counsel, filed a
complaint and a motion for leave to proceed without prepayment of the filing fee. (ECF Nos. 1,
2.) The Court has authority to allow a litigant to proceed without prepaying the filing fee if the
Court determines that the litigant is unable to pay the costs of commencing the action and the
action is not frivolous, fails to state a claim, or is brought against an immune defendant. Cf. 28
U.S.C. §1915(a)(1), (e)(2).
       As for his indigency, Wright’s motion indicates that he is unemployed and unmarried.
(ECF No. 2 at 1.) He further states that he receives approximately $0 in monthly income and does
not provide an estimate as to his monthly expenses. (ECF No. 2 at 2-3.) Wright states he does not
own a car or a home, and that he does not have a cash, checking, or savings account. (ECF No. 2
at 3.) He explains that he has been unable to work or provide for himself for “almost 3 years” and
that he has “been waiting on [his parents] hand and feet, in return for housing and shelter.” (ECF
No. 2 at 4.) Upon review of his request, it is not clear to the Court that Wright is sufficiently
indigent for a fee waiver. His motion will therefore be denied without prejudice.
       The Court must also review the complaint for sufficiency. Under Fed. R. Civ. P. 8(a)(2),
a complaint must contain a “short and plain statement of the claim showing that the pleader is
entitled to relief.” The complaint must be at least sufficient to provide notice to each defendant of
what he or she is accused of doing, as well as when and where the alleged actions or inactions
occurred, and the nature and extent of any damage or injury the actions or inactions caused.




            Case 2:21-cv-00720-BHL Filed 07/26/21 Page 1 of 2 Document 5
       Wright’s allegations do not state a plausible claim for relief. He names as defendants a
series of unconnected groups, including the Kenosha Police Department, the “Wisconsin FBI/MT.
Pleasant Police,” “BayView Investments,” two individual who appear to have been his landlords,
and “Community Proactive Policing.” He appears to allege a conspiracy among these defendants,
whom he claims have made him the victim of “repeated intentional psychological attacks” and
“ongoing Organized chemical posioning [sic], in a variety of forms.”           Even reading these
allegations generously, the Court is unable to discern any plausible basis for asserting legal claims
in federal court. Accordingly, Wright’s complaint will be dismissed.
       The Court will allow Wright the opportunity to file an amended complaint, clarifying his
allegations and describing plausible legal claims. If he decides to proceed with an amended
complaint, Wright should only name as defendants those specific individuals or entities that
directly violated his rights. He should explain how each named defendant violated his rights and
describe the injuries he suffered due to those violations. Wright is advised that his amended
complaint must include the docket number assigned to this case and must be labeled “Amended
Complaint.” The amended complaint supersedes the prior complaint and must be complete in
itself without reference to the original complaint. See Duda v. Bd. of Educ. of Franklin Park Pub.
Sch. Dist. No. 84, 133 F.3d 1054, 1056-57 (7th Cir. 1998).

       IT IS HEREBY ORDERED that Wright’s motion for leave to proceed without
prepayment of the filing fee, ECF No. 2, is DENIED without prejudice. Wright may file a second
motion for leave to proceed without prepayment of the filing fee on or before August 27, 2021.
He should include more information about his income, his expenses, and his property.

       IT IS FURTHER ORDERED that Wright’s complaint, ECF No. 1, is DISMISSED
without prejudice. Wright may file an amended complaint on or before August 27, 2021. He
should explain specifically how each defendant violated his rights and describe the injuries he
suffered due to those violations.

       Dated at Milwaukee, Wisconsin on July 26, 2021.

                                                       s/ Brett H. Ludwig
                                                       BRETT H. LUDWIG
                                                       United States District Judge




          Case 2:21-cv-00720-BHL Filed 07/26/21 Page 2 of 2 Document 5
